Citation Nr: 1429875	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-46 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder).  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability due to bilateral burn scars of the arms due to treatment by the Department of Veterans Affairs (VA).

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability of the left eye due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to January 1981. 

This appeal to the Board of Veterans Appeals (Board) arises from rating actions of Department of Veterans Affairs (VA) Regional Offices (ROs).  In January 2009, the RO in St. Louis, Missouri, denied claims for service connection for schizophrenia, and PTSD, and denied a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for "burns of bilateral arms."  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Pittsburg, Pennsylvania, and in October 2010, the Pittsburg RO denied a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for "muscle damage, left eye," claimed as a result of VA treatment.  

In March 2014, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  In March 2011, the Veteran was afforded a hearing at the RO.  Transcripts of these proceedings have been included in the claims folder.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal as to service connection for an acquired psychiatric disorder (other than PTSD) is requested.

2.  The Veteran does not have PTSD due to his service.

3.  The Veteran does not have additional disability due to burn scars of either arm resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (to include the medication Geodon (Ziprasidone)), nor was such disability proximately caused by an event not reasonably foreseeable. 

4.  The Veteran does not have additional disability of the left eye resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment (to include the medication Geodon (Ziprasidone)), nor was such disability proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) of the issue of service connection for an acquired psychiatric disorder (other than PTSD) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  PTSD was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013). 

3.  Compensation for an additional disability due to burn scars of either arm, as a result of VA treatment, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2013).

4.  Compensation for additional disability of the left eye, as a result of VA treatment, under 38 U.S.C.A. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Sup. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal of the issue of service connection for an acquired psychiatric disorder (other than PTSD).  In a statement, dated in March 2011, the Veteran's representative stated that the Veteran desired to withdraw his appeal with regard to the issue of entitlement to service connection for schizophrenia, and that he desired to continue with the other issues on appeal, to include the issue of entitlement to service connection for PTSD.  The Board construes this statement was a withdrawal of the issue of all acquired psychiatric disorders other than PTSD, which he is assumed to have originally claimed.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.





II.  Service Connection

The Veteran asserts that he has PTSD due to his service.  During his hearing, held in March 2011, he testified that he was diagnosed with severe bipolar/manic depressive disorder at The Guidance Center in August 1981.  However, he stated that those records have been destroyed.  During his April 2014 hearing, the Veteran testified that he received psychiatric treatment in 1981 at the Bradford Psychiatric Treatment Center/the Hampshire House, which later became the Guidance Center.  

As an initial matter, the Board notes that subsequent to the most recent supplemental statement of the case, dated in October 2012, additional medical evidence has been received.  However, a prospective waiver of RO review is of record.  See 38 C.F.R. § 20.1304(c) (2013).  Accordingly, a remand is not warranted.  

In July 2008, the Veteran filed a claim for compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability of the bilateral arms (burns) due to treatment by the Department of Veterans Affairs (VA).  In September 2008, the Veteran filed his claim, which at that time was a claim for schizophrenia secondary to his arm burns; he also filed a stressor statement in support of claim for service connection for PTSD (VA Form 21-0781).  In his stressor statement, he asserted that his military duties required him to stand three feet from jet engines while they were being tested after having bearings replaced, while the operators were allowed to stay in an "explosion-proof cab."  He asserted that he had "stress and anxiety" from worrying whether the engine would explode.  He also stated that in August 1980, a jet engine partially rolled off a transport trailer, and that he feared receiving a nonjudicial punishment (Article 15) as a result of the expensive ($2 million) engine being damaged.  See also March 2011 hearing transcript (in which he reported that a $6.5 million jet had fallen off of a trailer and that he had to stand near jet during testing).  

In January 2009, the RO denied claims for service connection for schizophrenia, and PTSD.  With regard to PTSD, the RO stated that the claimed stressors were not verifiable, and that the evidence did not show that he had been diagnosed with PTSD.  The Veteran has appealed.

In a statement, dated in March 2011, the Veteran's representative stated that the Veteran desired to withdraw his appeal with regard to the issue of entitlement to service connection for schizophrenia, and the Board has construed this statement as a withdrawal of the issue of all acquired psychiatric disorders other than PTSD.  Accordingly, the only remaining service connection issue is entitlement to service connection for PTSD.  See 38 C.F.R. § 20.204 (2013); see also Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's service personnel records indicate that his primary specialty was jet mechanic, and that he had no foreign or sea service.  They show that he received a hardship discharge due to illness of a family member.  

The Veteran's service treatment records do not show any relevant treatment, findings, or diagnoses.  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1988 and 2012.  Reports from the Guidance Center, dated between 1988 and 1990, contain diagnoses of bipolar disorder.  VA and non-VA reports, dated between 2003 and 2012, contain diagnoses of schizophrenia, bipolar disorder, and schizoaffective disorder.  A VA progress note, dated in December 2003, shows that the Veteran received treatment for psychiatric symptoms, and that he reported that he first became ill in 1989.
A decision of the Social Security Administration (SSA), dated in June 2004, shows that the SSA determined that the Veteran was disabled as of July 2003, due to a spine disorder, radiculopathy, and paranoid schizophrenia.  

A VA PTSD disability benefits questionnaire (DBQ), dated in November 2011, shows that the examiner, a psychologist, indicated that the Veteran's claims file had been reviewed.  The Axis I diagnosis was bipolar I affective disorder, chronic, moderate to severe, current hypomanic state.  The examiner recorded findings which show that all of the criterion for PTSD had not been met, and indicated that the Veteran does not meet the full criteria for PTSD.  The examiner stated that the Veteran had admitted pre- and post-military stressors/experiences, but that his bipolar diagnosis was solely responsible for his social and occupational impairment.  

A lay statement from J.A.W., received in December 2008, shows that he states that he has known the Veteran for many years, that the Veteran has had continuing psychological problems for many years, and that, "It is believed that he was misdiagnosed or given Geodon for about 4 years."  The Veteran's behavior was described as erratic, withdrawn, and to include difficulty coping with what is expected of him.

The Board finds that the evidence is insufficient to show that the Veteran has PTSD, and that the claim must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The medical evidence shows that the vast majority of his diagnoses of psychiatric disorders were schizophrenia, or bipolar disorder.  In particular, the Board finds that the November 2011 VA PTSD DBQ is highly probative evidence against the claim.  This opinion is considered highly probative as the examiner summarized the Veteran's relevant service treatment records and post-service medical history, and based the opinion on a review of the claims file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  While the Board has considered the notations of PTSD in the medical reports, these notations are far exceeded in number by the diagnoses of schizophrenia and bipolar disorder.  In addition, none of these indications of PTSD are shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history, nor are any of them accompanied by an analysis which shows that all of the criteria for PTSD at DSM-IV have been met.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994).  They are therefore insufficiently probative to warrant the conclusion that the Veteran currently has PTSD.  Prejean; Neives- Rodriguez; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

III.  Compensation Under 38 U.S.C.A. § 1151

The Veteran contends that he incurred additional and permanent disability due to bilateral arms scars, and a left eye condition, due to VA treatment provided to him.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.358(a) (2013).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.   Id. at 289.

A.  Bilateral Burn Scars of the Arms

The Veteran argues that he has bilateral arm scars due to burns he sustained in 2004.  During his hearing, held in March 2011, he testified that beginning in about 2003, he was given Geodon for what was diagnosed as paranoid schizophrenia by VA health care providers, and that he took it until 2005 or 2006.  He stated that he was also given Trazodone.  He essentially stated that while he was burning leaves early one morning, his medication was still in his system, and that it prevented him from getting out of the way of the flames in time to avoid being burned.  He further stated that his medication had been changed with good results, and implied that he had been improperly medicated.   During his March 2014 hearing, the Veteran testified that he was given Geodon between about December 2003 and 2008 or 2009.  He asserted that he was incorrectly diagnosed with schizophrenia by VA, and that he therefore should not have been given Geodon.  He stated that he was burning leaves and shingles in the backyard of his home, standing about ten feet away, when the fire flared up and burned him.  He stated that while he was taking Geodon he drove about 90,000 miles without an accident as a volunteer for a veterans' service organization, but that on the day he was burned he felt "zombiefied."  He said that prior to his accident, he had complained to health care providers on many occasions that he was urinating in his bed and that his medication was not working.  The Veteran's son testified that the Veteran would become lethargic for about an hour after taking Geodon, and would then fall asleep.  

The relevant medical history is summarized as follows: a VA progress note, dated in November 2003, notes that the Veteran was taking gabapentin for back pain.  VA progress notes, dated between January and February of 2004, show that the Veteran's medical history included back pain, neuropathy, and paranoid schizophrenia.  A January 2004 report states that he was to be started on Geodon.  A February 2004 report notes that he was also taking Gabapentin.  A March 2004 VA progress note states that the Veteran was being treated with 80 milligrams (mg.) Geodon twice per day.  See also VA progress notes, dated in September 2004 and February 2005 (same).

Reports from the West Penn Hospital, covering treatment provided between September 15th and 18th of 2004, note that the Veteran was burning leaves when a fire exploded causing burns to his bilateral arms on September 14, 2004.  He underwent an excision and split-thickness skin graft to his bilateral forearms.  The total area grafted was 5 percent.  The reports contain an Axis I diagnosis of chronic paranoid schizophrenia, and delirium, resolved.  The physician noted, "I would continue Geodon as ordered," and that the Veteran was to continue to be followed by VA.  

VA progress notes, dated September 22, 2004, show that the Veteran was noted to have bandages on his arms from an accident, "When he was using gasoline to burn shingles."  The report further notes, "Pt [patient] sees that this was big mistake and states he will not do anything like this in future."  The Veteran stated that Ziprasidone was "working well for him." 

VA progress notes indicate that the Veteran continued to be given Geodon through at least March 2006.  A February 2006 VA progress notes shows that the Veteran reported that his use of Geodon made him sleepy, and that he therefore usually took it at nighttime, and that it had "effectively reduced his psychotic symptoms to negligible levels."  The diagnosis was schizophrenia, paranoid type.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has an additional disability manifested by burn scars of his arms that was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of any disability was an event which was not reasonably foreseeable.  As an initial matter, the evidence indicates that the Veteran was involved in a dangerous activity at the time he sustained his arm burns, specifically, he was using gasoline to burn leaves and shingles.  In this regard, he testified that although he was standing about 10 feet away, he was still burned by the flames from the explosion.  The medical reports show that the Veteran acknowledged that his use of gasoline involved a high risk of injury, i.e., they note that he "sees that this was big mistake," and that he "states he will not do anything like this in future."  In addition, although the Veteran was receiving outpatient VA care for psychiatric symptoms at the time he sustained burns to his arms, he was not in a VA facility at the time of his injury, rather, he was in the backyard of his home.  Thus, any degree of VA control over the appellant was negligible, as he was not subject to medically-related supervision.  See generally Bartlett  v. Shinseki, 24 Vet. App. 328 (2011).  

In addition to the use of Geodon, the Veteran was also using another medication for disabilities for which service connection is not currently in effect.  Specifically, he was using Gabapentin for a spine disorder, and radiculopathy.  There is nothing to indicate that the Veteran's use of Geodon, or any other medication provided by VA, was either improper or excessive, or that any medication contributed to the cause of his arm burns.  In this regard, the Veteran has testified that during the years he took Geodon he drove a total of about 90,000 miles, without an accident.  In addition, at the time of his treatment for his burns in September 2004, a private physician stated, "I would continue Geodon as ordered."  Furthermore, it appears that physicians continued to prescribe Geodon for well over a year following his accident (the Veteran has testified he took Geodon until at least 2008).  Finally, the Board notes that there is no competent opinion in support of the claim.  The Board therefore concludes that the Veteran's accident at his home that resulted in burns to his arms in September 2004 was merely coincidental with his VA treatment.  See 38 C.F.R. § 3.361(c)(1); Mangham, 23 Vet. App. at 287, 289; Loving, 19 Vet. App. at 101.  

In summary, at the time he sustained his burns to his arms, the Veteran conceded that he was using gasoline in a careless manner at his home while participating in a dangerous activity (burning leaves and shingles).  He was taking at least two types of medications (one for his psychiatric symptoms and one for back pain).  A private physician stated that the Veteran was to be continued on Geodon, and the evidence shows that he continued to use this medication for at least another year following his accident (the Veteran has testified he used Geodon until at least 2008).  To the extent that the Veteran has argued that he was misdiagnosed with schizophrenia, and improperly given Geodon as a consequence, the Board points out that it is not uncommon for psychiatric diagnoses to change over time, see 38 C.F.R. § 4.125(b) (2013), and that there is no evidence that the Veteran was misdiagnosed with schizophrenia, or that he was improperly prescribed Geodon or any other medication.  In this regard, while the Veteran's diagnosis may have changed from schizophrenia to bipolar disorder, without more this does not show that the diagnosis of schizophrenia was the result of carelessness, negligence, or lack of proper skill or error in judgment.  There is no competent opinion in support of the claim.  

Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for burn scars of the bilateral arms under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.

B.  Left Eye

The Veteran argues that he has additional disability of his left eye due to VA treatment.  During his hearing, held in March 2011, he testified that he developed a left eye disorder in 2004, and that in 2006 he was told by an optometrist at the Erie VAMC that his left eye muscles had been weakened by his antipsychotic medication, which he identified as Geodon.  He stated that he went back to the Erie VA about eight months later in an attempt to obtain a statement from the optometrist, but that she no longer worked for VA. He stated that he had difficulty reading.  During his March 2014 hearing, the Veteran asserted that he was incorrectly diagnosed with schizophrenia by VA, and that he therefore should not have been given Geodon.  

The Board notes that congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2013); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

In addition to the previously discussed medical evidence in Part II.A., the relevant medical history is summarized as follows: 

The Veteran's service treatment records indicate that he wore glasses prior to entrance into service.  See April 1980 entrance examination report and associated eye treatment reports, dated in February and April of 1980.

VA progress notes, dated in August 2005, shows that the Veteran sought a prescription for eyeglasses.  The provisional diagnosis was presbyopia.  The Veteran reported that he was a van driver and that he needed glasses.  The report notes the reason for his request was "visual change."  There was also an impression of "normal ocular health."

An October 2007 VA progress notes shows that the Veteran complained that he couldn't see the phone book with his glasses, that he needed new glasses, that he had had "eye turn since childhood," and that he thought his medications may affect his muscles.  The assessment was refractive error with presbyopia.  He was given a prescription for glasses.  

A July 2009 VA progress note shows that the Veteran complained that he had trouble trying to see his computer with his bifocals.  The impression was normal ocular health, and the report indicates that his eyeglass prescription was changed.  
VA progress notes, dated in January 2010 and May 2011, note left constant exotropia.

A May 2011 VA progress note shows that the Veteran asked whether anti-psychotic medications can cause muscle weakening.  He stated that in 2005, his OS (left eye) had turned outwards following three years of use of anti-psychotic medication.  He said that he had severe left eyestrain that could cause a migraine, and that he had trouble focusing on the computer and reading.  He stated that his eye had turned inward as a child, but that he wore glasses until he was 9 years old, and it had been corrected.  He reported again wearing glasses in 1981 during service.  The report notes a history of FB (foreign body) metal being removed from his right eye in 2001, with no problems as a result.  The report notes constant left exotropia, that the Veteran was to try a new eyeglass prescription to see if it turned his eye straight, and that if this was not successful, the Veteran may want to consider eye muscle surgery.

A VA eye disability benefits questionnaire (DBQ), dated in April 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported the following: he took 180 milligrams (mg.) of Geodon between late 2003 and 2004, which was the maximum dose for schizophrenia, which he was later told he did not have.  Between ages 5 and 7, his left eye had turned inwards, and he wore corrective lenses until it straightened out.  He did not require glasses again until he was 42 years old.  While taking Geodon he had urination symptoms and his left eye turned outward.  His left eye still turned out and forced his right eye to work harder and strain.  The Veteran was afforded an examination.  The diagnosis was constant left eye exotropia.  The examiner indicated that it was less likely as not (less than a 50 percent probability) that the Veteran's left eye condition was related to the claimed injury.  The examiner explained that there is no evidence of a left eye turn prior to 2006 in any medical or military records.  The maximum dosage listed in the patient chart for Geodon is 80 mg.  Studies of Geodon provide no evidence for eye muscle problems, even in rare instances.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has an additional disability manifested by a left eye disability, to include exotropia, that was proximately caused by VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of any disability was an event which was not reasonably foreseeable.  The evidence indicates that the Veteran began using Geodon in early 2004, and that his left eye did not develop symptoms (other than refractive error) until 2006.  In particular, the Board finds that the April 2012 VA eye DBQ is highly probative evidence against the claim, as the examiner based her opinion on a review of the Veteran's claims file, and as her opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent that the Veteran has argued that he was misdiagnosed with schizophrenia, and improperly given Geodon as a consequence, the Board points out that it is not uncommon for psychiatric diagnoses to change over time, see 38 C.F.R. § 4.125(b), and that there is no evidence that the Veteran was misdiagnosed with schizophrenia, or that he was improperly prescribed Geodon or any other medication.  In this regard, while the Veteran's diagnosis may have changed from schizophrenia to bipolar disorder, without more this does not show that the diagnosis of schizophrenia was the result of carelessness, negligence, or lack of proper skill or error in judgment.  There is no competent opinion in support of the claim.  

Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for a left eye disability under 38 U.S.C.A. § 1151 is not warranted.  As such, the Board finds no reasonable basis upon which to predicate a grant of the benefits sought on appeal.

IV.  Conclusion

For both claims under 38 U.S.C.A. § 1151, because the evidence does not demonstrate that the actual hospital care, medical or surgical treatment, or examination provided by VA caused additional disability, the analysis need not advance to the question of proximate cause including negligence and reasonable foreseeability.  See 38 U.S.C.A. § 1151(a)(1) ; 38 C.F.R. § 3.361(d); Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  Given the foregoing, an increase in disability involving burn scars of either arm, or a left eye disorder, is not shown to have been the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA, and the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  

For all claims, with regard to the appellant's own contentions, and the lay statement of J.A.W., although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran has claimed to have a specific psychiatric disorder (PTSD), and to have bilateral burn scars of the arms, and a left eye disability, for which he is due compensation under 38 U.S.C.A. § 1151.  However, these are not the types of conditions and issues that are readily amenable to mere lay diagnosis or probative comment regarding the etiology of the claimed conditions.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issues on appeal are based on the contentions that PTSD is related to his service, and that compensation is warranted for additional disability due to burn scars of the bilateral arms, and a left eye disorder, under 38 U.S.C.A. § 1151.  The Board has determined that PTSD is not currently shown, and that compensation under 38 U.S.C.A. § 1151 is not warranted.  The Veteran's service treatment reports and post-service medical records have been discussed.  An etiological opinion has been obtained that weighs against the claim for compensation for additional disability of the left eye due to VA treatment.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions and the lay statement to the effect that the Veteran has the claimed conditions due to his service, or as a result of VA treatment.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

There is no indication that the Veteran, or J.A.W., is competent to diagnose any of the claimed conditions, or to link any current diagnosis to his service, or to VA care under 38 U.S.C.A. § 1151.  The Veteran and J.A.W. have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or J.A.W. have received any special training or acquired any medical expertise. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

V.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in August and November of 2008, July 2010, and August 2011, of the criteria for establishing service connection, and entitlement to compensation under 38 U.S.C.A. § 1151, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The matter was then readjudicated as recently as October 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  With regard to the claims for service connection for PTSD, and compensation under 38 U.S.C.A. § 1151 for additional disability of the left eye, the Veteran has been afforded examinations.  Although he was not afforded an examination, and an opinion was not obtained with regard to the claim for compensation under for burn scars of the arms, there is no evidence that the Veteran was misdiagnosed with schizophrenia, or that he was improperly prescribed Geodon or any other medication, and there is no competent opinion in support of the claim.  The Board has determined that any degree of VA control over the appellant was negligible, that he was using gasoline in a careless manner at his home while participating in a dangerous activity (burning leaves and shingles), and that VA did not cause any additional disability.  Therefore, an opinion is not required as to any other issues pertaining to proximate cause, including negligence and reasonable foreseeability.  See 38 C.F.R. §§ 3.159(d), 3.361(d) (2013); Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In March 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that a VA employee who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the March 2014 hearing, the AVLJ identified the issues on appeal.  Also, information was solicited regarding the severity and etiology of the claimed disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  In this regard, the Veteran testified that his records of psychiatric treatment from 1981 were not available.  The record was also left open for 60 days to allow him to submit additional evidence in the form of etiological opinions, however, there is no record to show any additional evidence was ever received, other than a recent VA treatment report (which was accompanied by a waiver of RO review).  See 38 C.F.R. § 20.1304 (2013).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

The issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) is dismissed.  

Service connection for PTSD is denied.  

Entitlement to benefits under 38 U.S.C.A. § 1151 for burn scars of the bilateral arms is denied.

Entitlement to benefits under 38 U.S.C.A. § 1151 for a left eye disability is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


